DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Claims 2 and 10 were previously objected to for informalities and claims 1-12 were rejected under 35 USC §112(b). The objections and the rejections are now withdrawn as the applicant has amended the claims.
Claims 1-12 are currently pending in the present application. Claims 1-2 and 9-10 are amended; and claims 3-8 and 11-12 are original. The amendment dated January 5, 2022 has been entered into the record.

Allowable Subject Matter
Claims 1-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art of Nimura (US 2015/0041833), of record, discloses a substrate (20 in Figures 3-5) for an electro-optical device (Paragraph [0002]), the substrate comprising: a first substrate (11); a pixel electrode (28) provided on the first substrate, the pixel 
The prior art of Yasukawa (US 2001/0043175), of record, discloses placing a plug in a contact hole (Figure 1(a), the columnar connecting plug 15 in the contact hole 16; Paragraph [0060]), such that the plug provided between a switching element and a pixel electrode (15 between the switching element and the pixel electrode 14; Paragraphs [0049]-[0051], [0060]), the plug overlapping, in plan view, with the pixel electrode (Figure 1(a)), the pug being made of a second material (Paragraph [0060]) different from a material for the pixel electrode (Paragraph [0062]), the contact hole being filled with the second material as the plug (Paragraph [0060]), and the plug is in contact with the pixel electrode and a relay electrode 
However, Nimura and Yasukawa fail to disclose, in light of the specification, “a surface of a pixel electrode side of the second lens layer and a surface of a pixel electrode side of the first interlayer insulating film in combination constitute a continuous flat surface”. The examiner further considered Miyazaki et al. (US 2011/0013102, hereinafter "Miyazaki") and Ito et al. (US 6764182, hereinafter "Ito"). Miyazaki teaches a similar microlens (344M in Figure 10), in which a surface of an electrode side of the lens layer (the surface of 344a on the electrode 352 side) and a surface of an electrode side of the interlayer insulating film (the surface of 344b on the electrode 352 side) in combination constitute a continuous flat surface (see Figure 10). However, Miyazaki and Ito and the prior art, taken alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 1.
Dependent claims 2-8 are allowed by virtue of their dependence on claim 1.
Regarding claim 9, Nimura discloses a substrate (20 in Figures 3-5) for an electro-optical device (Paragraph [0002]), the substrate comprising: a first substrate (11); a pixel electrode (28) provide on the first substrate, the pixel electrode being made of a first material (Paragraph [0079]); a plurality of interlayer insulating films (17, 15, 27 and 25) stacked between the first substrate and the pixel electrode; a switching element (24) provided between the first substrate and the plurality of interlayer insulating films; a lens (ML2) provided between the switching element and the pixel electrode, the lens overlapping, in plan view, with the pixel electrode (Figure 3); wherein: the lens includes a lens surface (16) and a lens layer (15), the lens surface contact with a first interlayer insulating film (17) of the plurality of interlayer insulating films, and the lens layer having a refractive index different from a refractive index of the first interlayer insulating film (Paragraph [0077]), the first interlayer insulating film includes a contact hole (17 includes CH6 in Figure 5) in a location not overlapping, in plan view, with the lens surface (CH6 does not overlap 16), and a relay electrode (46 in Figure 5; Paragraph [0094]) formed under the first interlayer insulating film.
Yasukawa discloses placing a plug in a contact hole (Figure 1(a), the columnar connecting plug 15 in the contact hole 16; Paragraph [0060]), such that the plug provided between a switching element and a pixel electrode (15 between the switching element and the pixel electrode 14; Paragraphs [0049]-[0051], [0060]), the plug overlapping, in plan view, with the pixel electrode (Figure 1(a)), the pug being made of a second material (Paragraph [0060]) different from a material for the pixel electrode (Paragraph [0062]), the contact hole being filled with the second material as the plug (Paragraph [0060]), and the plug is in contact with the pixel electrode and a relay electrode formed under a first interlayer insulating film (Figure 1(a), 15 contacts with 14 and the auxiliary connecting line 10 formed under the interlayer insulating film 13), the pixel electrode being electrically connected through the plug and the relay electrode to the switching element (Figure 1(a), Paragraph [0060]).
However, Nimura and Yasukawa fail to disclose, in light of the specification, “a surface of a pixel electrode side of the lens layer and a surface of a pixel electrode side of the first interlayer insulating film in combination constitute a continuous flat surface”. The examiner further considered Miyazaki and Ito. Miyazaki teaches a similar microlens (344M in Figure 10), in which a surface of an electrode side of the lens layer (the surface of 344a on the electrode 352 side) and a surface of an electrode side of the interlayer insulating film (the surface of 344b on the electrode 352 side) in combination constitute a continuous flat surface (see Figure 10). However, Miyazaki and Ito and the prior art, taken alone or in combination, fail to teach or suggest the combination and arrangement of elements recited in Applicant’s claim 9.
Dependent claims 10-12 are allowed by virtue of their dependence on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN Y JUNG whose telephone number is (469)295-9076.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN Y JUNG/Patent Examiner, Art Unit 2871   

/MICHAEL H CALEY/Supervisory Patent Examiner, Art Unit 2871